Name: 2004/220/EC: Council Decision of 19 February 2004 appointing a Spanish member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2004-03-06

 Important legal notice|32004D02202004/220/EC: Council Decision of 19 February 2004 appointing a Spanish member of the Committee of the Regions Official Journal L 068 , 06/03/2004 P. 0022 - 0022Council Decisionof 19 February 2004appointing a Spanish member of the Committee of the Regions(2004/220/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) A seat as a member of the Committee of the Regions has fallen vacant following the expiry of the mandate of Mr Jordi PUJOL I SOLEY, of which the Council was notified on 4 February 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Pascual MARAGALL I MIRA, Presidente - Gobierno de la Comunidad AutÃ ³noma de CataluÃ ±a, is hereby appointed a member of the Committee of the Regions in place of Mr Jordi PUJOL I SOLEY for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ L 24, 26.1.2002, p. 38.